t c memo united_states tax_court miguel and trinidad robleto petitioners v commissioner of internal revenue respondent miguel robleto petitioner v commissioner of internal revenue respondent docket nos filed date jan pierce daniel kleid specially recognized and darin wisehart specially recognized for petitioner miguel robleto trinidad robleto pro_se kelley a blaine for respondent these cases have been consolidated for trial briefing and opinion memorandum findings_of_fact and opinion swift judge for and respondent determined deficiencies in petitioners’ joint federal income taxes additions to tax and fraud as follows year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure big_number --- penalty sec_6663 dollar_figure big_number big_number respondent also determined a deficiency in petitioner miguel robleto’s miguel individual federal_income_tax additions to tax and a fraudulent_failure_to_file as follows additions to tax penalty deficiency sec_6651 sec_6654 sec_6651 dollar_figure dollar_figure dollar_figure to be computed all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the primary issues for decision involve the amount of gross_receipts miguel received each year in his business and whether the fraud penalties determined by respondent should be sustained against miguel additional issues for and relating to whether petitioner trinidad robleto should be charged with any portion of the fraud penalties we sustain and whether petitioner trinidad robleto is entitled to relief from joint liability under sec_6015 from joint liability for tax deficiencies additions to tax and penalties have been separated for trial and are not addressed herein consistently therewith in this opinion we generally do not refer to petitioner trinidad robleto findings_of_fact some of the facts have been stipulated and are so found at the time the petition was filed petitioners lived in oregon from approximately until sometime in miguel was employed by the oregon department of motor vehicles dmv as a counter clerk and as an administrator of written tests relating to safe driving laws and practices those tests are required to obtain oregon drivers’ licenses from until late miguel had a number of jobs working for home depot and goodwill industries and in construction working with concrete miguel was not well educated and until miguel had not owned a business miguel was not familiar with accounting and bookkeeping and he was not trained in business management even though tests for oregon drivers’ licenses were administered by dmv without a fee or charge to applicants in the oregon dmv initiated a pilot program to allow approved third-party examiners to administer the required dmv written knowledge and behind-the-wheel driving tests and to charge fees for their services this program was initiated on account of difficulties many spanish-speaking individuals had in obtaining oregon drivers’ licenses in particular delays often occurred at dmv in finding someone who could speak spanish to explain the drivers’ license application process and to administer in spanish the written and the driving tests it was the objective of dmv that through the pilot program and the additional spanish language assistance which would be available through third-party examiners the number of immigrant spanish-speaking individuals who would obtain oregon drivers’ licenses would greatly increase during the years involved in order to obtain an oregon driver’s license applicants had to show proof of their name their date of birth their oregon residency and passing grades on the dmv written test and the behind-the- wheel 7-mile driving test applicants did not have to prove they were legal residents of the united_states on date miguel was approved by dmv to own and to operate a business that would participate in the dmv pilot program miguel’s business name was drive master examiners dme in view of his employment background with the dmv and his fluency in spanish miguel viewed this pilot program as an excellent opportunity to establish his own business miguel formed and operated dme as a sole_proprietorship and from early through dme was extremely profitable occasionally busloads of migrant farm workers would arrive from oregon fields to take the driving tests administered by dme upon successful completion of the tests administered by dme customers would take to dmv a written_statement which dme had given them verifying that they had passed the written and the driving tests and they would obtain their drivers’ licenses during and the first months of dme conducted the written tests and the driving tests in late dmv required third-party examiners such as dme to stop offering the written tests thereafter through november of dme continued to offer the behind-the-wheel driving tests generally dme customers used their own automobiles to take the driving tests however where a dme customer did not have access to an automobile to use for the driving test for an additional fee miguel would allow the customer to rent from him the van he owned in and or the toyota camry he owned in and in and because most dme customers did not want to use a large van to take their driving tests and because most dme customers had their own vehicles only about percent of dme customers rented miguel’s van for the driving tests in and when miguel owned the toyota camry more dme customers were willing to rent miguel’s camry to take their driving tests and miguel’s rental of the camry to customers for that purpose increased to approximately percent of all customers who took the driving test in and to approximately percent of all customers who took the driving test in dme used two other individuals manuel and hilda to assist in conducting driving tests and the fees received for their services were shared with miguel under the dmv pilot program in and dme conducted more than big_number written tests and driving tests for customers and thousands of spanish-speaking individuals obtained oregon drivers’ licenses through dme monthly dme was required to report to dmv the results of each written and each driving test administered and whether each customer passed or failed the test the monthly reports dme submitted to dmv indicate that during and dme through miguel manuel and hilda conducted a total of both the written and the driving test as follows year and number of tests name big_number miguel manuel hilda total tests big_number big_number big_number --- big_number big_number big_number big_number big_number --- --- big_number big_number unfortunately the monthly reports dme prepared and submitted to dmv were not required to and did not report the amounts of the fees dme received for administering the tests for a few months in petitioner trinidad robleto began giving and charging a fee for classroom instruction relating to safe driving laws and practices each classroom session generally consisted of to students also during the years before us dme apparently offered for an additional fee some behind-the-wheel driver training but the evidence does not indicate the extent thereof miguel generally worked days a week primarily administering driving tests as stated the monthly logs submitted to dmv did not include the amounts of fees dme received in each year and the evidence before us is somewhat conflicting and incomplete in that regard some evidence indicates that miguel charged dollar_figure for each driving test other evidence indicates that he charged dollar_figure or dollar_figure for a driving test some customers appeared to have been charged dollar_figure for a driving test and a classroom session a few customers appear to have been charged as much as dollar_figure apparently for a combination of the services dme offered occasionally miguel offered discounts to customers who could not afford to pay the fees dme charged migrant workers and students under years of age apparently were often given significant fee discounts complicating our fact finding as to the amounts of fees and income miguel received through dme is the fact that other than the logs submitted monthly to dmv miguel did not maintain any regular books_and_records regarding dme in particular no records were maintained of fees charged income earned or expenses_incurred in the business also complicating our task is the fact that most of the fees dme charged its customers were received in cash miguel retained large amounts of cash throughout his home and in his automobile and he deposited large amounts of cash into his bank accounts at three different banks miguel paid many expenses in cash using records obtained from the banks it is established that most of the bank_deposits that miguel made relating to fees collected by dme indicate that the fees dme received from customers generally were in the range of dollar_figure to dollar_figure some dme customers paid with checks and approximately to percent of all deposits made into miguel’s bank accounts represented deposits of checks bank records relating to petitioners’ bank accounts reflect that most of the checks deposited into miguel’s bank accounts were in the amount of approximately dollar_figure a number of times during and the oregon depart of transportation audited various third-party examiners who were participating in the program in which dme was participating and determined that the average third-party examiner was charging approximately dollar_figure for a driving test and an additional dollar_figure where the customer rented the examiner’s automobile in miguel used cash from dme to make a downpayment on and to purchase a parcel of real_estate in hillsboro oregon miguel purchased the property but the title thereto was placed in miguel’s brother’s name miguel titled in his brother’s name the van and the camry that he purchased during the years in issue miguel took his family on vacations to italy hawaii and nicaragua from date to date miguel withdrew from his bank accounts at bank of america a total of dollar_figure at trial miguel estimated that his best guess of the gross_receipts of dme was between dollar_figure and dollar_figure a year as a side activity miguel prepared some tax returns for dme customers for a fee as stated for each year in issue miguel maintained no record-keeping system nor any records of the fees and of the cash he received in his business miguel kept essentially no records of the expenses_incurred miguel did not use a cash register and he did not provide receipts to his customers into three separate bank accounts miguel made a number of dollar_figure cash deposits and miguel made a point of discussing with bank officials his understanding that because the cash deposits were not over dollar_figure no reporting of the deposits was needed in date miguel and petitioner trinidad robleto untimely filed their and joint federal_income_tax returns and miguel timely filed hi sec_2002 federal_income_tax return all three returns had been prepared by an accountant miguel hired the accountant prepared the tax returns in using incomplete and estimated information miguel provided to him miguel provided the preparer with no business records of dme and told the preparer that the figures he miguel provided were estimates of his income and expenses miguel did not provide the accountant with a dme general ledger or other business records miguel did not provide the accountant with the number of driving tests conducted each year or the fees charged for the tests miguel did not disclose to the accountant the fact that he miguel also prepared tax returns for a fee on the and federal_income_tax returns miguel reported gross_receipts of dollar_figure dollar_figure and dollar_figure respectively or total gross_receipts for all years of only dollar_figure for miguel has never filed a federal_income_tax return generally miguel estimated expenses claimed on the tax returns from canceled checks written during the year in date officials of the federal office of immigration customs enforcement customs enforcement and oregon law enforcement investigated miguel on suspicion that miguel was creating and selling false documents to his customers showing they were residents of oregon search warrants were executed on petitioners individually and on petitioners’ home dme’s office bank accounts and the camry automobile as a result of the search warrants customs enforcement seized from miguel a total of dollar_figure in cash computers and the limited records that were found the cash seized from miguel was found in the following locations location a safe in petitioners’ home bank of america account sec_2 wells fargo account sec_2 u s bank accounts miguel’s automobile miguel’s wallet trinidad robleto’s purse floor of petitioners’ home other amount dollar_figure big_number big_number big_number big_number big_number big_number big_number the dollar_figure in cash that was seized was money miguel had received in his business at the time of the seizures miguel informed customs enforcement and or oregon law enforcement officials that he charged each of his customers a total of dollar_figure if the customer took a driving test and rented his vehicle for the test dollar_figure for the driving test and dollar_figure for the car rental as indicated bank records relating to dme business activities and to miguel’s banking activities that were obtained during the seizure and through summonses served on the banks reflected that the amounts of most checks deposited into miguel’s bank accounts during the years in issue ranged from dollar_figure to dollar_figure on date miguel was indicted in oregon state court on various criminal counts relating to the operation of dme after a bench trial in date miguel was acquitted of all charges brought against him in the judgment of acquittal the oregon state court ordered that the dollar_figure in cash seized from miguel be returned to miguel unless subject_to a levy by respondent immediately upon miguel’s acquittal respondent initiated a jeopardy audit of petitioners’ joint and federal_income_tax returns and of miguel’s individual federal income taxes as a result of the audit respondent determined that miguel underreported his gross_receipts from dme on his and federal_income_tax returns and that miguel’s income from dme for was substantial requiring miguel to file a federal_income_tax return in calculating miguel’s income from dme and using the monthly logs which miguel submitted monthly to dmv respondent charged miguel with dollar_figure in income for each test listed on the monthly logs even though respondent’s revenue_agent knew that miguel had told customs enforcement that his fee was dollar_figure per driving test and an additional dollar_figure only if a customer rented miguel’s vehicle to take the test on audit respondent did not attempt to estimate and did not charge miguel with any additional fee income for car rentals for behind-the-wheel driver training for classroom instruction and for tax_return preparation on date respondent made jeopardy assessments based on the above audit against petitioners relating to their and federal income taxes in a total amount of over dollar_figure million pursuant to a jeopardy_levy that was executed respondent seized the dollar_figure being held by customs enforcement and applied it to the federal income taxes penalties and interest assessed against petitioners during respondent’s audit miguel did not cooperate with respondent respondent determined that petitioners for and and miguel for had total gross_receipts from dme unreported gross_receipts and tax deficiencies as follows reported sch c year gross_receipts dollar_figure big_number big_number --- redetermined gross_receipts unreported gross_receipts tax_deficiency determined dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number on date respondent mailed to petitioners the notice_of_deficiency for and and to miguel the notice_of_deficiency for in which respondent determined the above tax deficiencies and the fraud penalties and additions to tax for each year with regard to the fraud penalties respondent determined that all of the tax deficiencies for each year were attributable to fraud of both miguel and petitioner trinidad robleto also as an alternative to the fraud penalties for each year respondent determined that petitioners for and and miguel for were liable for the negligence additions to tax on the entire tax_deficiency for each year respondent also made a number of other computational adjustments to petitioners’ reported expenses and deductions none of which is in dispute respondent now acknowledges that on the basis of the trial evidence it would be appropriate to lower the amount of dme’s fee income to at least dollar_figure per driving test in and not the dollar_figure per test that respondent used for each year in the notices of deficiency however on brief respondent stands on his determinations of dme’s gross_receipts and the tax_deficiency determined for each year which are based on the evidence that petitioner earned additional income from car rentals from behind-the-wheel driver training from classroom instruction and from tax_return preparation that was not included in any amount in respondent’s income figures reflected in the notices of deficiency opinion generally as to the proper calculation of taxpayers’ income taxpayers bear the burden_of_proof and the commissioner’s determinations are entitled to a presumption of correctness rule a 290_us_111 70_f3d_548 9th cir the commissioner’s use of indirect methods to establish or to estimate a taxpayer’s income may be imprecise but errors do not necessarily render the computation arbitrary 380_f2d_509 5th cir affg tcmemo_1964_303 and tcmemo_1964_304 petitioners make no argument that they qualify for a shift in the burden_of_proof under sec_7491 where the commissioner asserts a civil tax_fraud penalty the commissioner bears the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b as applicable to the instant case to establish civil tax_fraud respondent must prove that miguel underreported his federal_income_tax liability for each year and that the underreported tax or a part thereof was attributable to fraudulent intent on miguel’s part as to the other penalties and additions to tax at issue under sec_7491 respondent bears the burden of production miguel’s income under sec_6001 taxpayers are required to maintain records that enable the commissioner to determine the taxpayers’ correct federal income taxes if taxpayers do not maintain or provide the commissioner with adequate_records the commissioner may reconstruct their income using various methods of proof sec_446 348_us_121 43_tc_824 mchan v commissioner tcmemo_2006_84 one method the commissioner may use to reconstruct a taxpayer’s income is described as the unit method of proof see eg salami v commissioner tcmemo_1997_347 maltese v commissioner tcmemo_1988_322 stanoch v commissioner tcmemo_1959_132 under the unit method of proof income is determined or estimated by multiplying known prices for business transactions in which the taxpayer engaged by the number of business transactions for purposes of calculating miguel’s income from dme and his federal_income_tax liabilities for the years in issue the dispute centers primarily around the amounts of the fees dme charged its customers for the written and driving tests as stated in his notices of deficiency respondent simply multiplied the number of tests reflected in the logs dme submitted to dmv each year by dollar_figure miguel does not seriously dispute the number of tests reflected in respondent’s calculations miguel contends however that all the evidence indicates that dme’s fee was only dollar_figure per test in dollar_figure per test in and dollar_figure per test in and and that only percent of the customers paid miguel an extra rental fee for use of miguel’s van or camry petitioners make additional arguments as to why the fees used in respondent’s calculations of the tax deficiencies are overstated petitioners note that many customers particularly migrant workers and students received discounts from miguel and paid no more than dollar_figure per test and rarely a rental fee that some customers at the time they took the tests did not have the full amount of cash for the fee that was due and never paid miguel the balance and that fees associated with the tests administered by miguel’s assistants were split one-half with the assistants resulting in miguel’s receiving only approximately dollar_figure therefor respondent makes additional arguments as to why the dollar_figure per test used in his calculations of petitioners’ income and tax deficiencies should be sustained even though the evidence is clear that dollar_figure per test significantly overstates dme’s fee in a large majority of the cases respondent notes that miguel obviously had additional income not included in any amount in respondent’s calculations namely income from the rental of miguel’s van or camry income from behind-the-wheel driver training income from classroom instruction and income from miguel’s tax_return preparation activity respondent argues that even though we have no clue as to the amount of such additional income the mere fact that miguel concedes some such income justifies the dollar_figure-per-test amount used in respondent’s deficiency calculations for each year the evidence is certainly unclear as to the amounts of the fees dme received from its customers we summarize below some of the evidence relating just to the amounts of the fees dme charged customers and the apparent related service source of evidence nature of service fee miguel’s statements before trial driving test miguel’s trial testimony for for for driving test car rental driving test driving test car rental driving test driving test car rental driving test driving test car rental migrant workers driving test car rental students under driving test driving test car rental trial witness written driving tests dme date advertisement driving test under-21 driving test dollar_figure most bank_deposits written driving tests we note other evidentiary problems in establishing the fees dme received some customers who took the tests did not pay for them some customers wrote checks for the tests but their checks bounced and dme never was paid miguel occasionally offered customers special discounts based on for example inability to pay without records we certainly are disadvantaged in our effort to calculate petitioners’ correct income for the years before us with any precision and confidence we think it significant however that respondent’s revenue_agent acknowledged at trial that on the basis of the trial evidence a fee closer to dollar_figure per test would be more appropriate than the dollar_figure used for each year in respondent’s notices of deficiency on brief miguel recomputes for and and he computes for his income for each of the years in issue over the 4-year period miguel computes a total cumulative gross_income of dollar_figure which reflects and acknowledges a 4-year understatement of gross_receipts of over dollar_figure we largely agree with miguel’s revised computations they are largely consistent with the credible_evidence rather than respondent’s approach of sticking with the erroneous dollar_figure-per-test figure in lieu of using reasonably accurate per-test fee amounts and making estimates based on the evidence of other income miguel’s recomputations make reasonable estimates of fee income from car rentals and classroom instruction in summary miguel now calculates and the evidence indicates and we so find that in and miguel received gross_receipts from written and driving tests he administered and a share of the gross_receipts from tests administered by manuel and hilda and fees for car rentals in the following amounts and calculated as follows we do not charge miguel with dollar_figure in estimated fee income relating to classroom instruction provided by petitioner trinidad robleto in for petitioners did not file a joint federal_income_tax return and the evidence is inadequate continued miguel’s test fees and rentals no of written tests dollar_figure dollar_figure big_number big_number --- --- --- --- --- --- rate receipts rate receipts no of driving tests big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number no of car rentals rate receipt sec_32 big_number big_number --- --- --- no of car rental sec_25 --- --- --- rate receipts --- big_number --- --- big_number --- --- --- --- --- --- no of car rental sec_30 --- --- --- --- total gross_receipts dollar_figure dollar_figure rate receipts --- big_number --- big_number dollar_figure dollar_figure miguel’s share of manuel hilda’s test fees no of manuel’s tests rate receipts miguel’s ½ share dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure dollar_figure big_number big_number big_number big_number no of hilda’s tests dollar_figure rate big_number receipts big_number miguel’s ½ share --- --- --- --- --- --- --- --- --- --- --- --- discounted by approximately percent for nonpaying customers in a more summary format the total fees to be charged to miguel in each year are as follows continued to charge any portion of petitioner trinidad robleto’s estimated total fees for classroom instruction to miguel source knowledge tests driving tests miguel’s share of hilda’s fees miguel’s share of manuel’s fees total gross fees dollar_figure dollar_figure big_number big_number --- --- big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number --- --- --- for and respondent made only computational adjustments to petitioners’ reported expense deductions and exemptions and any dispute with regard thereto will be addressed in the rule_155_computations for miguel claims dollar_figure in current business_expenses and dollar_figure in depreciation on the toyota camry he purchased in for dollar_figure at trial respondent did not challenge these claimed expenses for and we allow them fraud penalties fraudulent intent is defined as ‘actual intentional wrongdoing and the intent required is the specific purpose to evade a tax believed to be owing ’ 67_tc_143 quoting 118_f2d_308 5th cir revg 40_bta_424 whether respondent has established miguel’s fraudulent intent is to be analyzed on the basis of all of the facts and circumstances in evidence see 54_tc_255 fraud is never to be imputed or presumed however its proof may depend to some extent upon circumstantial evidence and may rest upon reasonable inferences properly drawn from the evidence of record 56_tc_213 see also 80_tc_1111 79_tc_995 affd 748_f2d_331 6th cir courts have developed several objective badges_of_fraud including dealing in cash inadequate records concealment of assets understatement of income and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 miguel concedes and we have concluded that for and miguel substantially underreported his income and his taxes and that he earned substantial income in and was required to file a federal_income_tax return thus with regard to the fraud we need only decide whether miguel’s underreporting for and and nonfiling for were due to fraudulent intent miguel argues that he was overwhelmed by all the customers he had that he was totally inept in handling the financial aspects of his business that he could not even pay his utility bills on time that he had unopened envelopes of cash lying around his home and office and that the preparation and filing of his and his wife’s and joint federal_income_tax returns surely constituted negligence perhaps even gross negligence but not fraud for miguel contends that because of the seizure of his records in the fall of he had no records or other information with which he could file his federal_income_tax return and he did not get the records back until sometime in the evidence as to badges_of_fraud in this case are strong-- substantial unreported income inadequate books_and_records concealment of ownership of assets cash transactions and cash hoarding dealing in large amounts of cash and not keeping any records thereof often go hand in hand with intentional underreporting of income and taxes noteworthy are miguel’s placement of assets in nominee names and miguel’s lack of cooperation miguel’s cash on hand assets purchased and vacations taken are not consistent with total gross_receipts reported on the and tax returns of only dollar_figure cash of dollar_figure was seized from petitioners in the fall of petitioners’ bank of america accounts show disbursements of dollar_figure these available funds of over dollar_figure million are approximately dollar_figure million more than the gross_receipts reported on petitioners’ tax returns for years before us we emphasize that even using petitioners' and our recalculation of miguel’s income for the 4-year period a cumulative understatement is reflected of over dollar_figure miguel relies on westby v commissioner tcmemo_2004_ in which the taxpayer maintained extensive records of income and expenses and cooperated in the commissioner’s audit for the years in issue and in which the commissioner had not conducted a comprehensive audit westby provides no support to miguel miguel emphasizes how busy he was that he could not be bothered with record keeping and taxes respondent emphasizes that miguel himself was a tax_return_preparer and that he hired an accountant to prepare his tax returns for and but knowingly failed to provide the preparer with adequate_records to prepare accurate returns respondent adds that over a 4-year period miguel failed to maintain records of business income appears to have structured bank_deposits to avoid cash_reporting requirements and miguel used nominee names in purchasing property to hide his ownership of the properties from tax and other law enforcement authorities for the reasons stated by respondent we sustain respondent’s determination against miguel of the fraud penalties for and and we conclude that the fraud penalties apply to the entire tax_deficiency for each year that we sustain herein with regard to the evidence is clear_and_convincing that miguel’s failure_to_file for was caused by the same fraudulent intent that caused him to file erroneous and federal_income_tax returns sec_6651 and and sec_6654 additions to tax miguel makes no specific arguments contesting the above additions to tax and we sustain each of them see 123_tc_213 decisions will be entered under rule
